                                                                                      Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF FLORIDA
                                    PANAMA CITY DIVISION

UNITED STATES OF AMERICA

-vs-                                                 Case # 5:18cr29-003

JEVAUGHN WILLIAMS                                    USM # 26125-017

                                                     Defendant’s Attorney:
                                                     Rachel R. Seaton (Appointed)
                                                     231 E. 4th Street
                                                     Panama City, Florida 32401
___________________________________

                        AMENDED JUDGMENT IN A CRIMINAL CASE1

The defendant pleaded guilty to counts 1, 10 and 16 of the indictment on June 14, 2019.
Accordingly, IT IS ORDERED that the defendant is adjudged guilty of such counts which involve
the following offenses:



             TITLE/SECTION              NATURE OF           DATE OFFENSE            COUNT
                NUMBER                   OFFENSE             CONCLUDED



 18 U.S.C. §§ 1341, 1343, and       Conspiracy to            August 10, 2017          1
 1349                               Commit Mail Fraud
 18 U.S.C. §§ 1343 and              Wire Fraud- Aiding      September 1, 2016        10
 2                                  and Abetting
 18 U.S.C. §§ 1341 and 2            Mail Fraud-Aiding      September 19, 2016        16
                                    and Abetting
Counts 2-9, 11-15 and 17 are dismissed on the motion of the United States.

The defendant is sentenced as provided in the following pages of this judgment. The sentence
is imposed pursuant to the Sentencing Reform Act of 1984.




         1
        This amended judgment is identical to the original except that it corrects a
scrivener’s error. The term of supervised release as announced at the sentencing
hearing is 36 months to be served concurrently on all counts. The original
judgment incorrectly said 30 months.

Case No. 5:18cr29-003
                                                                                             Page 2 of 10



It is ordered that the defendant shall notify the United States attorney for this district within 30
days of any change of name, residence, or mailing address until all fines, restitution, costs and
special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
defendant must notify the court and United States attorney of material changes in economic
circumstances.



                                       Date of Imposition of Sentence:
                                       December 19, 2019


                                       s/Robert L. Hinkle
                                       United States District Judge
                                       January 13, 2020




Case No. 5:18cr29-003
                                                                                  Page 3 of 10



                                    IMPRISONMENT

       The defendant is hereby committed to the custody of the United States
Bureau of Prisons to be imprisoned for a term of 30 months on counts 1, 10 and
16, to run concurrently.

         The Court recommends to the Bureau of Prisons:

               1.      The defendant should be designated to a facility
              as near as possible to Panama City, Florida.

      The defendant shall surrender for service of sentence at the institution
designated by the Bureau of Prisons by 2:00 p.m. on February 19, 2020.


                                        RETURN

I have executed this judgment as follows:
____________________________________________________________________________

____________________________________________________________________________


Defendant delivered on ____________________ to _________________________________

at _____________________________________________, with a certified copy of this

judgment.

                                   __________________________________
                                   UNITED STATES MARSHAL


                                   By:__________________________________
                                         Deputy United States Marshal




Case No. 5:18cr29-003
                                                                                       Page 4 of 10




                                  SUPERVISED RELEASE

         Upon release from imprisonment, the defendant shall be on supervised release for a
term of 36    months on counts 1, 10 and 16, to run concurrently.


                                  MANDATORY CONDITIONS

         1. You must not commit another federal, state, or local crime.
         2. You must not unlawfully possess a controlled substance.
         3. You must refrain from any unlawful use of a controlled substance. You must submit
            to one drug test within 15 days of release from imprisonment and at least two
            periodic drug tests thereafter, as determined by the court.
         4. You must cooperate in the collection of DNA as directed by the probation officer.


        You must comply with the standard conditions that have been adopted by this court as
well as with any other conditions on the attached page.




Case No. 5:18cr29-003
                                                                                               Page 5 of 10



                        STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for
your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

1.       You must report to the probation office in the federal judicial district where you are
authorized to reside within 72 hours of your release from imprisonment, unless the probation
officer instructs you to report to a different probation office or within a different time frame.
2.       After initially reporting to the probation office, you will receive instructions from the court
or the probation officer about how and when you must report to the probation officer, and you
must report to the probation officer as instructed.
3.       You must not knowingly leave the federal judicial district where you are authorized to
reside without first getting permission from the court or the probation officer.
4.       You must answer truthfully the questions asked by your probation officer.
5.       You must live at a place approved by the probation officer. If you plan to change where
you live or anything about your living arrangements (such as the people you live with), you must
notify the probation officer at least 10 days before the change. If notifying the probation officer in
advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.
6.       You must allow the probation officer to visit you at any time at your home or elsewhere,
and you must permit the probation officer to take any items prohibited by the conditions of your
supervision that he or she observes in plain view.
7.       You must work full time (at least 30 hours per week) at a lawful type of employment,
unless the probation officer excuses you from doing so. If you do not have full-time employment
you must try to find full-time employment, unless the probation officer excuses you from doing
so. If you plan to change where you work or anything about your work (such as your position or
your job responsibilities), you must notify the probation officer at least 10 days before the
change. If notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.
8.       You must not communicate or interact with someone you know is engaged in criminal
activity. If you know someone has been convicted of a felony, you must not knowingly
communicate or interact with that person without first getting the permission of the probation
officer.
9.       If you are arrested or questioned by a law enforcement officer, you must notify the
probation officer within 72 hours.
10.      You must not own, possess, or have access to a firearm, ammunition, destructive
device, or dangerous weapon (i.e., anything that was designed, or was modified for, the specific
purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.      You must not act or make any agreement with a law enforcement agency to act as a
confidential human source or informant without first getting the permission of the court.
12.      If the probation officer determines that you pose a risk to another person (including an
organization), the probation officer may require you to notify the person about the risk and you
must comply with that instruction. The probation officer may contact the person and confirm
that you have notified the person about the risk.
13.      You must follow the instructions of the probation officer related to the conditions of
supervision.



Case No. 5:18cr29-003
                                                                                       Page 6 of 10



U.S. PROBATION OFFICE USE ONLY

A U.S. probation officer has instructed me on the conditions specified by the court and has
provided me with a written copy of this judgment containing these conditions. For further
information regarding these conditions, see Overview of Probation and Supervised Release
Conditions, available at: www.uscourts.gov.


Defendant’s Signature_______________________              Date ______________________




Case No. 5:18cr29-003
                                                                                        Page 7 of 10




                        SPECIAL CONDITIONS OF SUPERVISED RELEASE


       The defendant shall also comply with the following additional conditions of supervised
release:




                     1. The defendant must submit to testing to determine whether he
              is using drugs or alcohol.

                    2. The defendant must successfully participate in substance-abuse
              treatment consisting of an initial evaluation—by a probation officer or
              outside provider—and any further appropriate treatment. The treatment
              may include cognitive behavioral therapy.

                    3. The defendant must provide the probation officer all requested
              financial information, business or personal.

                     4. The defendant must make payments toward any unpaid
              restitution balance in the amount of at least $100.00 per month (or any
              adjusted amount set by further court order based on the defendant’s
              ability to pay). The payments must begin within 60 days after the
              defendant is released from custody.

                    5. The defendant must submit to a search of his person, property,
              residence, office, vehicle, or surroundings, at the request of an officer
              who has reasonable suspicion that the search will turn up evidence of a
              crime or of a violation of a condition of supervision.

                   6. The defendant must comply with the probation department’s
              computer and internet monitoring program as now in effect and with any
              amendments the defendant receives notice or otherwise becomes aware
              of.




Case No. 5:18cr29-003
                                                                                         Page 8 of 10




Upon a finding of a violation of probation or supervised release, I understand the Court may (1)
revoke supervision, (2) extend the term of supervision, and/or (3) modify the conditions of
supervision.
       These conditions have been read to me. I fully understand the conditions and have
been provided a copy of them.


__________________________________                                 ______________
Defendant                                                          Date




___________________________________                                ______________
U.S. Probation Officer/Designated Witness                          Date




Case No. 5:18cr29-003
                                                                                              Page 9 of 10




                            CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

             ASSESSMENT                    JVTA*                    FINE             RESTITUTION
                                        ASSESSMENT
                  $300.00                   -0-                      -0-              DEFERRED

The determination of restitution is deferred until _______________- An Amendment Judgment
in a Criminal Case will be entered after such determination.

The defendant must make restitution (including community restitution to the following payees in
the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately
proportioned payment, unless specified otherwise in the priority order or percentage payment
column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.




    Name of Payee             Total Loss**              Amount of                   Priority of
                                                    Restitution Ordered             Percentage


Restitution amount ordered pursuant to plea agreement $____________

The defendant must pay interest on restitution and a fine of more than $2,500, unless the
restitution or fine is paid in full before the fifteenth day after the date of the judgment, pursuant
to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject to penalties for
delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is
ordered that:

         The interest requirement is waived for the fine.

         The interest requirement is waved for the restitution.

         The interest requirement for the fine is modified as follows:

         The interest requirement for the restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and
113A of Title 18 for offenses committed on or after September 13, 1994, but before April 23,
1996.




Case No. 5:18cr29-003
                                                                                          Page 10 of 10



                                 SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties
is due as follows: immediately.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment,
payment of criminal monetary penalties is due during the period of imprisonment. All criminal
monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal
monetary penalties imposed.

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total
Amount, Joint and Several Amount, and corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution.

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:




Case No. 5:18cr29-003
